DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 06/13/2022, claims 1-8 and 10-18 have been amended. Currently, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a input control device using brain wave signals.
Independent claim 1 distinctly features: 	
	“a sensor configured to collect brain wave signals of at least one passenger in a mobility from a plurality of channels for a predetermined time; and a controller configured to generate a first image from the brain wave signals collected from the plurality of channels, to select at least one second image included in a predetermined list based on the generated first image, and to control the mobility as a response to the selected second image, wherein the first image is at least one of a service point image indicating a service point or an item image provided by the service point”
Independent claim 10 distinctly features:
“a sensor configured to collect brain wave signals of at least one passenger in a mobility from a plurality of channels for a predetermined time; and a controller configured to generate a first image from the brain wave signals collected from the plurality of channels, to select at least one second image included in a predetermined list based on the generated first image, to control the mobility as a response to the selected second image and to determine whether the selected second image suits an intention of the passenger, wherein the first image is at least one of a service point image indicating a service point or an item image provided by the service point”
Independent claim 11 distinctly features:
“collecting brain wave signals of at least one passenger in a mobility from a plurality of channels for a predetermined time; generating a first image from the brain wave signals collected from the plurality of channels, wherein the first image is at least one of a service point image indicating a service point or an item image provided by the service point; selecting at least one second image included in a predetermined list based on the generated first image; and controlling the mobility as a response to the selected second image”
The closest prior arts Terao et al. (US 20100010365 A1) teaches brain wave detection for input control as shown in paragraphs 25-26, and Hu et al. (US 20090171232 A1) teaches brave wave detection using plurality of channel as shown in paragraph 19.
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a detection process as shown.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626